FILED

UNITED sTATEs DISTRICT CoIJRT FEB 2 5 2014
 m  or  C€,'::rs»z:.,z';s;':i;::zz,z:r,::za

)

DAvoNTA MELVIN RoWLAND, )
)

Plaintiff, )

)

v. ) civil A¢ri@n No. /»}L 13 03

)

NATIoNAL GALLERY oF ART, )
)

Defendant. )

)

MEMORANDUM OPINION
The plaintiff has filed two previous actions against the National Gallery of Art pertaining

to her detention and removal from the gallery on April l0, 2012.] The Court dismissed both
cases, and it is required to dismiss the instant case, because the plaintiff has not exhausted her
administrative remedies under the Federal Tort Claims Act ("FTCA"), see 28 U.S.C. §§ 2674-80.
Where, as here, the plaintiff has brought "a tort suit for damages against the United States . . . the
only possible basis for subject matter jurisdiction [is] the Federal Tort Claims Act (FTCA) . . . ."
Jackson v. United States, 857 F. Supp. 2d 158, 161 (D.D.C. 2002) (citations omitted) (brackets in
original). And the plaintiff s failure to demonstrate that she has exhausted her administrative
remedies prior to filing this case deprives the Court of subject matter jurisdiction. See Ali v.

Rumsfeld, 649 F.3d 762, 775 (D.C. Cir. 2011).

1 See Rowland v. Nat’l Gallery of Art, No. 13-1402 (D.D.C. dismissed Dec. 2, 2013); Rowland v. Nat’l Gallery of
Art, No. 12-1430 (D.D.C. dismissed June 18, 2013);

The Court will grant the plaintiffs application to proceed in forma pauperis and will
dismiss the complaint in its entirety. An Order consistent with this Memorandum Opinion is

issued separately.

fica /§bua/@

DATE: 'j él/
j /(’ United States District Judge